Citation Nr: 1309389	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  04-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 25, 2005, for a grant of special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, June 2011, and August 2012, the Board remanded this appeal for further development.  It has now been returned for further review.  The purpose of the most recent two remands was to issue the Veteran a supplemental statement of the case after the receipt of additional evidence from him.  The Veteran waived his right for RO review of any additional new evidence in February 2013.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance was denied in a March 2003 rating decision; this decision is final in that the Veteran did not submit a timely notice of disagreement for the issue of entitlement to special monthly compensation, and new and material evidence was not received within the one year period allotted for appeal. 

2.  The Veteran's new claim of entitlement to special monthly compensation based on the need for regular aid and attendance was received on July 25, 2005, which was well over one year after the evidence purports to show that he had an increase in disability.



CONCLUSION OF LAW

The criteria for an effective date prior to July 25, 2005, for a grant of special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5107(b), 5110(b)(2), 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 3.350, 3.352(a), 3.400(o)(2) 20.200, 20.201, 20.302(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran is appealing the effective date assigned for an initial grant of special monthly compensation.  Courts have held that once the underlying claim is granted, additional notice is not required as to "downstream issues" such as effective date, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran declined his right to a hearing.  He was afforded appropriate examinations.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to July 25, 2005, for an award of special monthly compensation for aid and attendance.  He states that he has required aid and attendance since January 2003, and he believes he should be paid from that date.  The Veteran further contends that he submitted through his representative a timely notice of disagreement with the March 2003 rating decision that denied his original claim for special monthly compensation for aid and attendance, so that this decision was never final and that the effective date for his special monthly compensation for aid and attendance should be from the date of his original January 2003 claim. 

A review of the claims folder shows that the Veteran was denied entitlement to special monthly compensation based on the need for aid and attendance in a rating decision dated March 15, 2003.  This rating decision also increased the evaluation for service connected post-traumatic stress disorder (PTSD) to 100 percent effective from February 9, 1996; found that the Veteran was competent; and established basic entitlement to Dependent's Educational Assistance.  

The Veteran was notified of the March 15, 2003 rating decision in a letter dated April 15, 2003.  The letter specifically notified the Veteran that he had been denied entitlement to special monthly compensation.  He was also provided with a copy of his appellate rights.  

The Veteran submitted a VA Form 21-4138 that that was signed and dated on April 29, 2003.  The Veteran wrote that he agreed with the rating increase to 100 percent, but that he disagreed with the effective date of payment.  He noted that there were attachments.  The attached letter was also dated April 29, 2003.  Under the heading "ISSUE", this three page letter explained in detail why the Veteran believed he was entitled to an earlier effective date for the 100 percent evaluation for his PTSD.  There were no other issues mentioned.  The letter noted that there were four enclosures.  These were a copy of an October 1993 letter to a Veteran's service organization, a copy of September 2000 letter to the VA, and copies of information pertaining to the Veteran's federal retirement benefits.  The VA Form 21-4138 was date stamped as received by the RO on May 7, 2003.  

The Veteran submitted a VA Form 9, which was signed May 6, 2003, and date stamped as received on May 14, 2003.  The Veteran wrote that he was only appealing the 1996 effective date, and argued for an effective date from 1972.  The Veteran submitted other documents at this time, including a letter dated May 6, 2003, and two copies of the same April 29, 2003 letter pertaining to the earlier effective date for PTSD that had previously been submitted.  One of these letters had a copy of a signature dated April 29, 2003, from "George Dixon" on the first page of the letter.  None of these documents refer to the denial of special monthly compensation.  

Additional copies of previously submitted letters and documents were date stamped as received on June 5, 2003.  These included the VA Form 9, and the April 29, 2003, letter.  Various VA forms were also submitted at this time.  None of these mention the Veteran's claim for special monthly compensation.  

The Veteran was afforded a hearing before a hearing officer at the RO on September 23, 2003.  His claim for an earlier effective date for the 100 percent evaluation for his PTSD was noted to be the only issue on appeal.  The hearing testimony does not refer to the denial of aid and attendance.  

The Veteran also submitted hundreds of documents at the time of his hearing.  These documents include a time line of his experiences pertaining to PTSD dating from service until the mid 1990s, a duplicate copy of a February 1996 VA examination that was already in the claims folder, newspaper articles, and additional copies of letters and forms previously received from VA or sent to VA, including the April 29, 2003 letter.  None of this material makes any reference to a claim for special monthly compensation.  

Additional documents were received from the Veteran through his representative that were date stamped October 15, 2003.  This included a copy of a VA Form 9 signed September 20, 1994, and additional letters and argument from the Veteran.  These materials do not mention a claim for special monthly compensation.  

The Veteran was issued a Statement of the Case in June 2004.  The only issue cited was the earlier effective date for the 100 percent evaluation for PTSD.  

The Veteran submitted a VA Form 9, signed July 22, 2004, which was date stamped as received on July 27, 2004.  He requested additional time to submit his substantive appeal, as the man who helped him in these matters had been returned to active duty.  He submitted an additional VA Form 9 that was date stamped as received on August 9, 2004.  Neither Form 9 mentioned special monthly compensation.  

A February 2005 rating decision established an earlier effective date for the Veteran's 100 percent evaluation for his PTSD.  He was notified of this decision in a February 2005 supplemental statement of the case.  It was the only issue listed on appeal.  

The Veteran's claim for entitlement to an earlier effective date for the 100 percent evaluation for his PTSD is the only appeal listed on a VA Form 8 dated April 27, 2005.  

A letter from the Veteran dated June 22, 2005, and date stamped as received on June 25, 2005, requests that VA acknowledge that he was unable to leave his home without assistance, and that he required regular aid and attendance.  He noted that he was attaching a VA Form 21-2680.  This form is an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  A July 2005 letter from the Veteran's care provider states that the Veteran has had a caregiver with him five days a week since January 2003 due in part to dissociative episodes and anger management problems.  

Entitlement to special monthly compensation based on the need for aid and attendance was granted in an April 2006 rating decision and an effective date of July 25, 2005, was assigned.  

The Veteran submitted a notice of disagreement with the effective date for special monthly compensation for aid and attendance in June 2006.  He noted that he had previously been denied special monthly compensation in a March 15, 2003, rating decision, which led him to believe that he would be responsible for any additional expenses.  He added that he had recently been informed that this was not the case, so he had submitted his new claim requesting that he receive special monthly compensation from the date that the care began.  The Veteran did not mention any previous appeal of the March 15, 2003, decision. 

In June 2007 the Veteran was issued a statement of the case on the issue of entitlement to an earlier effective date for his special monthly compensation, and he submitted the VA Form 9 Appeal to Board of Veterans' Appeals for this issue which was date stamped as received on July 25, 2007.  The letter that accompanied the appeal noted that copies of several documents were enclosed.  Another copy of the April 29, 2003, notice of disagreement with the effective date for the 100 percent evaluation for PTSD was submitted.  In addition, the Veteran submitted a second letter in which the heading is also dated April 29, 2003.  The top of the letter says "RE: Appeal of your denial of additional compensation for Aid and Attendance/HB."  It further stated that it was "conjoined with the "Effective Date" appeal letter that was composed and is being sent with the completion of the VA Form 21-4138 signed and dated 04/29/03. (See attached)"  The letter expressed his disagreement with the denial of special monthly compensation for aid and attendance/housebound in the March 15, 2003, rating decision and April 15, 2003 letter.  The Veteran added that he has required supervisory care since he retired from the VA in 1995.  Then in another July 2007 letter, he stated that G. D. was his representative, who had noted that the Veteran was entitled to special monthly compensation.  The Veteran brought G. D. his responses to the VA for G.D. to personally hand carry and deliver, and that G.D. always signed a cover sheet.  A copy of the first page of this letter apparently signed and dated by G. D. was also received at this time.  Finally, a copy of a certified mail receipt to G. D. and dated April 29, 2003, was also received.  This copy was submitted on the first page of the April 29, 2003, notice of disagreement with the effective date of the 100 percent evaluation for PTSD, and not the letter dated April 29, 2003, regarding special monthly compensation.  

Additional copies of the letters received in June 2007 were among the approximately 30 documents that were included with a letter dated February 11, 2008 and date stamped as received February 21, 2008.  In this letter, the Veteran notes that he was now pursuing two different claims for earlier effective dates.  This included an earlier effective date for special monthly compensation based on aid and attendance.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (3) (2012). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Essentially, there are two means by which the Veteran can receive an effective date prior to July 25, 2005, for his special monthly compensation.  The first would be to find that the March 15, 2003, rating decision that initially denied entitlement to special monthly compensation is not final, so that the Veteran's initial claim for special monthly compensation can provide a the basis for the effective date.  Second, if the evidence shows it was factually ascertainable that the Veteran's impairment first increased during the one year prior to receipt of the July 25, 2005, claim to the extent that special monthly compensation for aid and attendance was warranted, then an earlier effective date could be allowed on this basis.  

After review of the Veteran's contentions and the evidence of record, the Board finds that entitlement to an effective date prior to July 25, 2005, for special monthly compensation is not warranted.  The evidence does not show that he initiated a timely appeal of the March 15, 2003, rating decision, that he submitted additional relevant evidence pertaining to this issue during the one year following notice of this decision, or that the need for aid and attendance was first factually ascertainable during the one year prior to receipt of the July 25, 2005, claim.  

The Board has carefully reviewed the many documents submitted by the Veteran following the March 15, 2003, rating decision but is unable to find that he demonstrated any desire to initiate an appeal of the denial for special monthly compensation.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  

The Veteran argues that he submitted a timely notice of disagreement through his representative, and seems to suggest that it was then lost or removed by the RO.  However, the evidence does not support a finding that he submitted a timely notice of disagreement with the March 15, 2003, denial of entitlement to special monthly compensation.  

There is no dispute that the contemporaneous evidence shows a letter from the Veteran dated April 29, 2003, with a notice of disagreement with the effective date for a 100 percent evaluation for PTSD received and date stamped on May 7, 2003.  However, this letter did not make any reference whatsoever to the denial of special monthly compensation, nor did it indicate that a second letter of the same date was enclosed.  The Veteran then proceeded to submit additional copies of the notice of disagreement with the effective date for a 100 percent evaluation for PTSD in May 2003, June 2003, and September 2003.  He did not submit any additional copy of the notice of disagreement with the denial of special monthly compensation that he now purports was also submitted on April 29, 2003.  Furthermore, the Veteran indicated on numerous occasions during this period that he was only appealing the effective date of his PTSD award, including on the various VA Form 9's he submitted.  In addition, he did not offer any testimony, make mention of his claim for special monthly compensation, or otherwise note the existence of another appeal at his September 2003 hearing.  Finally, the Board notes that nowhere in all of the Veteran's frequent communications with the RO and the hundreds of documents that were submitted, received and date stamped during the year following the receipt of the April 15, 2003, notice of the March 2003 rating decision does the Veteran inquire about the status of an appeal of the special monthly compensation denial, submit additional evidence, or otherwise act as if he was aware of a separate appeal.  

The initial receipt of the April 29, 2003, letter that the Veteran contends was submitted as a notice of disagreement at the same time as the April 29, 2003, notice of disagreement with the effective date of the PTSD award was on July 25, 2007.  This is more than three years after the Veteran was notified of the March 15, 2003 rating decision in the April 15, 2003 letter.  Therefore, regardless of the April 29, 2003, date in the heading, it may not serve as a notice of disagreement with the denial of special monthly compensation for aid and attendance.  38 C.F.R. § 20.302(a).  

The Board is sympathetic to the Veteran's contention that he provided this letter to his representative at the same time as the other April 29, 2003, letter.  However, his representative is not part of VA, and his receipt of the purported notice of disagreement has no bearing on the receipt of such by VA.  The Veteran has offered evidence that he believes shows a notice of disagreement with the denial of special monthly compensation was also submitted on April 29, 2003, but upon examination this evidence does not withstand scrutiny.  The copy of the first page of this letter that was signed and dated on April 29, 2003, demonstrates only that it was received by the Veteran's representative.  It does not show that it was then forwarded to VA.  Similarly, the photocopy of the certified mail receipt dated April 29, 2003, is attached to the notice of disagreement of the effective date of the PTSD award, which is not in dispute.  It does not have any bearing on whether or not a notice of disagreement with the special monthly compensation decision was also submitted at this time.  

The Board has also considered whether new and material evidence was received prior to the expiration of the appeal period, but finds that no such evidence was submitted.  The Veteran did submit many pages of documents in the year following his receipt of the April 15, 2003, notice of the March 2003 denial of special monthly compensation, and he testified at a September 2003 hearing.  However, as previously noted, not a single one of these items related to his previously denied claim for special monthly compensation.  The only medical evidence received during this period was a copy of a February 1996 VA examination that was already contained in the claims folder.  In the absence of any new and material evidence pertaining to special monthly compensation during this year, there is no basis to find that the original claim remains active.  38 C.F.R. § 3.156(b).

Therefore, as the Veteran did not submit a timely notice of disagreement with the denial of special monthly compensation for aid and attendance within a year of receipt of the April 15, 2003, notice, and as he did not submit any new and material evidence pertaining to this issue during that year, the March 15, 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

As a claim for special monthly compensation is considered a claim for an increase in disability, the Board has also considered whether or it is factually ascertainable that an increase in disability had occurred during the year prior to receipt of the Veteran's July 25, 2005, claim.  See 38 C.F.R. § 3.400(o)(2).  

The Board finds that while there is evidence that the Veteran required aid and attendance prior to July 25, 2005, an effective date prior to this time may not be assigned because this evidence was not received within a year of the increase in disability.  

The evidence received in conjunction with the Veteran's July 25, 2005, claim for special monthly compensation included VA treatment records dating from 1996 to 2001; a July 2005 letter from his private psychologist; a VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated July 2005 that was completed by the private psychologist; a second VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated April 2006 that was also completed by the private psychologist; and an April 2006 letter from the Veteran's caregiver.  

The VA treatment records do not address the need for special monthly compensation and, even if they did, cover a period that ended four years before the receipt of the new claim.  Neither of the VA Form 21-2680's state when the Veteran's need for aid and attendance began.  On the other hand, both the July 2005 letter from the Veteran's private psychologist and the April 2006 letter from the Veteran's caregiver reflect that he has required aid and attendance from January 2003.  Assuming for the sake of argument that this evidence is sufficient to demonstrate a need for aid and attendance as defined by 38 C.F.R. § 3.352(a) as of January 2003, it still would not provide a basis for an earlier effective date.  The Veteran's new claim for special monthly compensation was not received until July 25, 2005, which was well over one year after the evidence purports to show that he had an increase in disability.  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In this case, the date of the claim is July 25, 2005, which has already been established as the effective date.  

The Board has carefully considered the benefit of the doubt in this case.  It is recognized that the Veteran's claims folder has been reconstructed, and that the August 2009 Board remand makes reference to missing documents.  However, the reconstruction of the claims folder occurred well before the March 2003 rating decision in question, and there is no indication of any subsequent problems with the record.  The missing documents cited in the August 2009 remand were first noted because the Veteran had mailed partial copies, which lead the Board to believe the original documents were at the RO in a temporary claims folder.  This was apparently the case, as the original of every document cited is now contained in the claims folder.  Finally, it should be further noted that all of the missing documents concerned the Veteran's appeal of the April 2006 rating decision and the effective date it established for special monthly compensation, and not with a purported appeal of the March 2003 rating decision.  When considered as a whole, the Board finds that the preponderance of the evidence is clearly against the Veteran's claim.  


ORDER

Entitlement to an effective date prior to July 25, 2005, for a grant of special monthly compensation based on the need for aid and attendance is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


